J-A34031-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE A.K.S. AND A.L.S., MINORS                  IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF A.W., MOTHER

                                                 Nos: 1108 MDA 2014, 1109
                                                 MDA 2014, 1173 MDA 2014,
                                                      1174 MDA 2014


                Appeal from the Orders Entered June 6, 2014
                In the Court of Common Pleas of York County
Juvenile Division at Nos: CP-67-DP-0000082-2010 and CP-67-DP-0000004-
2011, and the Decrees Entered June 6, 2014 In the Court of Common Pleas
    of York County Orphans’ Court at Nos: 2013-0005 and 2013-0007


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                       FILED FEBRUARY 24, 2015

       Appellant, A.W. (“Mother”), appeals from the June 6, 2014 orders

changing the goal for minor children A.K.S. and A.L.S. (the “Children”) from

reunification to adoption, and the June 6, 2014 decrees terminating Mother’s

parental rights to the Children.1 We affirm.

       The trial court’s Pa.R.A.P. 1925(a) opinion sets forth the pertinent

facts and procedural history:

            The York County Office of Children, Youth, and Families
       (hereafter the “Agency”) received an initial referral regarding the
____________________________________________


1
   The four consolidated docket numbers correspond to one goal change
order and one termination order for each child.
J-A34031-14


     minor Children […], on August 13, 2010 for a lack of supervision
     on the part of the Children’s Mother. Protective services were
     offered, but despite the withdrawal of the dependency Petition,
     such services failed. On January 4, 2011, legal and physical
     custody of the Children were given to the paternal Grandparents
     by Court Order. A hearing was held on February 7, 2011 which
     reaffirmed that order. Unfortunately, the Agency was forced to
     file a dependency Petition on February 23, 2011, as the
     Grandparents were not supervising the Children. The Children
     were adjudicated dependent on March 3, 2011.           However,
     physical custody remained with the Grandparents. By March 16,
     2011, the Children were placed in foster care as a result of
     concerns regarding the appropriateness of care in the
     Grandparents’ home. At that time, both parents were living with
     paternal grandparents.

           Multiple family service plans were put into effect starting
     October 7, 2010 and continuing through April 1, 2013. All plans,
     with the exception of the April 1, 2013 plan, were reviewed by
     the Court for the parent’s degree and level of compliance. The
     record is supported by Exhibits “A” through “G”, and Exhibit “P”
     regarding Mother’s compliance. We note that this Court has not
     reviewed Father’s compliance with the family service plans, as
     his parental rights were previously terminated.

            The family service plans of April 2011 and November 2011
     revealed substantial compliance by Mother. These were the only
     two occasions in the thirty-eight months that these Children
     have been dependent that Mother was compliant to any degree.
     All prior plans reflected minimal compliance or effort by Mother
     to achieve the goals set for her. Mother was never in jail,
     probation or parole, in the United States armed services, in any
     rehabilitation recovery program, or engaged in any other
     capacity which would, up until the time of filing the instant
     Petition to Terminate Parental Rights and Change of Goal,
     interfere with her ability to work towards her goals.

           Mother participated in a psychiatric evaluation by Doctor
     Mark Famador and a neuropsychological evaluation by Doctor
     David Nicodemus. Mother expended limited energy in dealing
     with her psychological needs and was sporadic in taking her
     medication. Three teams were assigned to work with Mother to
     aid and assist her, the first being Pressley Ridge, which closed
     unsuccessfully after only two months; Catholic Charities, which


                                   -2-
J-A34031-14


      closed unsuccessfully after three months; and, lastly, the Justice
      Works team. They worked with Mother from April 2011 until
      January 2013, at which time they closed unsuccessfully.

             Mother was partially successful in obtaining housing.
      However, by the count of this Court, Mother has had nine
      different addresses from August 2010 to the present. Mother’s
      last address was 427 W. Market Street, York, Pennsylvania,
      which was Section 8 housing and from which Mother was evicted
      as a result of Father’s criminal activities on the premises. While
      Mother was ultimately successful in her appeal and now again
      has obtained Section 8 housing, it was Mother’s poor choices
      which cost her the home.

              The Agency filed a Petition to Change of Goal [sic] and to
      Terminate Mother’s parental rights in January 2013. The matter
      was tried on August 9, 2013 and the goal was changed from
      reunification to adoption, and Mother’s parental rights were
      terminated. Mother had asked the Court to appoint her new
      counsel prior to the hearing. When we declined to do so, Mother
      asked to represent herself, which we permitted.             Mother
      appealed, counsel was reappointed after the Superior Court
      reversed and remanded on the issue of counsel with instructions
      that this case was to be retried within forty-five days. At the
      time of the first hearing, the Children had been in care for
      twenty-nine months. On May 30, 2014, a second hearing was
      held pursuant to the Superior Court’s mandate. Rather than
      litigating the relationship between counsel and Mother, this Court
      appointed a substitute counsel. Mother confirmed to the Court
      at the time of the hearing that she was satisfied with her new
      counsel and wished to proceed.

Trial Court Opinion, 6/3/14, at 1-4.

      After the May 30, 2014 hearing, the trial court took the matter under

advisement and issued the orders on appeal on June 6, 2014. On appeal,

Mother argues the trial court erred in terminating her parental rights and in

changing the goal for each child from reunification to adoption.




                                       -3-
J-A34031-14


      The following standard governs our review of the decrees terminating

Mother’s parental rights:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that it would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re Adoption of S.P., 47 A.3d 817, 821 (Pa. 2012). “The burden is upon

the petitioning person or agency to prove by clear and convincing evidence

that its asserted grounds for seeking the termination of parental rights are

valid.” In the Interest of T.M.T., 64 A.3d 1119, 1124 (Pa. Super. 2013).

“Moreover, we have explained:        The standard of clear and convincing

evidence is defined as testimony that is so clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” Id.

      We review the goal change orders as follows:

             An order granting a goal change pursuant to the Juvenile
      Act, 42 Pa.C.S.A. §§ 6301-6365, is final and appealable. Our
      standard of review in such cases is abuse of discretion. When
      reviewing such a decision we are bound by the facts as found by
      the trial court unless they are not supported in the record.
      Furthermore, in a change of goal proceeding, the trial court must
      focus on the child and determine the goal in accordance with the
      child's best interests and not those of his or her parents.




                                     -4-
J-A34031-14


In the Interest of C.J.R., 782 A.2d 568, 569 (Pa. Super. 2001) (citations

omitted).

        We have reviewed the parties’ briefs, the trial court’s opinion, the

applicable law, and the certified record. We concluded that the trial court’s

thorough and well-reasoned opinion June 3, 2014 opinion adequately

addressees Appellant’s arguments.       We therefore affirm the trial court’s

decrees for the reasons explained in that opinion. We direct that a copy of

the trial court’s June 3, 2014 opinion be attached to any future filings in this

case.

        Orders and Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2015




                                       -5-
                                                                     Circulated 02/03/2015 10:53 AM




    IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA

 In Re:

          ".3_,        A Minor
                                                     No. 2013-0007
                                                     CP-67 -DP-00082-201 0


                                                     Orphan's COllrt Division



In Re:

          ~     ..       ~,
                       A Minor
                                                    No. 2013·0005    c';.'
                                                    CP-67 -DP-00004-iO{1  "1J'




                                                    Orphan's Court DiVision


                                 MEMORANDUM OPINlm\1



                             BACKGROUND OF THE CASE

          The York County Office of Children, Youth, and Families (hereafter the

"Agency") received an initial referral regarding the minor Childre

                                          (hereafter the "Children'), on AUrJlIst ~3, 20'IC

for a lack of supervision on the part of tile Children'S Mother. F'rotectlve S6rV,C(';   lV(,W


offered but, despite the withdrawal of the dependency Petition. such services ',lied

On January 4.2011, legal and physical custody of the Children were given to il1('

paternal Grandparents by Court Order. A hearing was held on February 7. 2C '1

whicll reaffirmed that Order.
                                                                      Circulated 02/03/2015 10:53 AM




         Unfortunately, the Agellcy was forced to file a clepenclency Petition      ali


  February 23,2011. as the Grandparents were not supervisin(1 the Children. Tll'"

  Children were adjudicated dependent on March 3, 2011. However, physical:lI"toely

  remained with the Granciparents. By March 16, 2011, tile Children were placed in

  foster care as a result of concerns regarding the appropl'iatencss of     ccm~   in th,,,

 Grandparent's home, At that time, both parents were living with paternal

 grandparents,

        Multiple family service plans were put into effect startillg October 7, ZQ 1) aile!

 continuing through April 1, 2013, All plans, with the exception of the April 1, 2013

 plan, were reviewed by the Court for the parent's degree and level of compliance.

 The record is supported by Exhibits "A" through "G", and Exhibit "P" regareling

 Mother's compliance, We note tllat this Court has not reviewed ['ather's cOlllpl·aneE,

 with the family service plans, as his parental rights were previously lerllllilLll8d

        The family service plans of April 2011 and November 2011 revealed

 substantial compliance by Mother. These were the only two occasions in the thirly'

 eight months that these Children have been dependent that Mother was compliant to

 any degree. All prior plans reflected minimal compliance or effort 'oy Mother to

 achieve the goals set for her. Mother was never in jail, probation or parole. in the

. United States armed services, in any rehabilitation recovery program, or en~Jaqed ill

any other capacity which would. Lip until the time of filing tile IIlstant Petition 1.0




                                              2
                                                                       Circulated 02/03/2015 10:53 AM




 Terminate Parental Rights and Change of Goal, interfere Witll her Clbility to work

 towards her goals,

        Mother participated in a psychiatric evaluation by Doctor Mark Famador and a

neuropsychological eva luation by Doctor David Nicodemus, Mother expended

limited energy in deali~g with her psychological needs and W                                                                     Circulated 02/03/2015 10:53 AM




nearing. When we declined to do so. Mother asked to represellt         ~h"rseIL   whlc!' we

permitted. Mother appealed. counsel was reappointed after the Superior COllr!

reversed and remanded on the issue of counsel with instructions that this case was

to be retried within forty-five days. At the time of the first hearing, the Children had

been in care for twenty-nine months. On May 30, 2004, a second ;leanng was held

pursuant to the Superior COLIrt'S mandate. Rather than litigating the relationship

between counsel and Mother, this Court appointed a substitute coullsei Mothe!

confirmed to the Court at the time of the hearing that she wa" s8tisfied wltll hu' '18'(,

counsel' and wished to proceed. Testimony and exhibits were taken and this C[Jurt s

Opinion follows.



                                      DISCUSSION

    1. Petition To Change The COLirt Ordered Goal.

       Before the COLili can change the goal for a child in a Juve>iile depend.ancy

action, CYS must prove by clear and convincing evidence that the cllilnge of po;]1

would be in the child's best interest. In the Interest of M.B, 674 A.2d 702, 704 (P".

Super. Ct. 1996). In addition to the factors outlined in the Juvenile Act. any and all

other factors that bear upon the welfal'e of the child must be t,lkel! into

consideration. If) re Davis. 465 A.2d 614 620 (Pa 1983)

       Tile purpose of the Juvenile Act   IS   to preserve family uility-or proviGc'   elll


alternative family when required-and to "provide for the care, protecti011, silfc'ly          ClI'(1



                                               4
                                                                   Circulated 02/03/2015 10:53 AM




wholesome mental and physical development" of the child. 4:2 P<1.CS. § 6301 (i)l\ 1,

(1.1). The Juvenile Act was not intended to place children in a 1110"e perfoclllOillO:

instead, the Act gives the Court the authority to "intervene to ensure that parenls

meet certain legislatively determined irreducibfe minimulIl standards in exeGlJtiri~i

their pal'ental rights." In re J.W" 578 A.2d 952,958 (Pa. Super. Ct. 1990) (emJ:hasis

added).

       Because the Juvenile Act addresses the concerns of both child and p665 A.2d 1260, 1264 (Pa. Super. Ct. 1995),

reversed 011 other grounds, 731 A.2d 1276 (Pa. 1999).

Pursuant to the Juvenile Act, the Court Illust make a deterillilli.ltion as to e8ch of the

following factors

       (1) The continuing necessity for and appropriateness of tile plav~ment

       (2) The appropriateness, feasibility and extent of compliance with Ihe
       permanency plan developed for the child.

      (3) The extent of progress made toward alleviating the circumstances
      which necessitated the original placement.

      (4) The appropriateness and feasibility of the current placement goal
      for the child.

      (5) The likely date by which the placement goal for the child might be
      achieved.

      (5.1) Whether reasonable efforts were made to finalize the
      permanency plan in effect.



                                           5
                                                                          Circulated 02/03/2015 10:53 AM




         (6) Whether the child is safe

 42 Pa,C.S, § 6351{f)(1) - (6),

        Based on our considerations of these factors, the Court muslthcn             decidt~


 what disposition would be best suited to protect the physical, l11ent81 Clnci mOlal

 welfare of the child, Id. § 6351 (g). Specifically, the Court must determine:

        (a) If and when the child will be returned to the child's parent, guardian
        or custodian; or

        (b) If and when the child will be placed for adoption, and tile cOlinty
        agency will file for termination of parental rights,

 42 Pa.C.S. § 6351(f1),

        The present goal of the family service plan     IS   reunification of the Chiidr'~n    Wltll


Mother. CYS is seeking to change the current goal of termination of parental ri9hts

and placement for adoption pursuant to the Juvenile Act. 42 Pa.C,S. § 6301              at sou,

        A. Continuing Necessity For and Appropriateness Of P~acernent

        In this case, continued placement is necessary due to Mother'S iailurE, if) 1Il'::tj

any of the goals set forth by the Agency for Mother and approved by the COLIlt

without objection by Mother.

       Mother has done little on her own to ach'leve the goals which were set by the

Agency, Whether it is mental health issues or jllst plain orneriness, Mother do'"s nOi

work well wittl others, As we indicateci, the first two teams put In p,ace for Moillel,

while initially successful, were Ultimately closed ullslIccessfully ,)S set forth i:l (he

closing summaries of those teams in Exhibits ",)" and "K". Wtllie it is true :J~i1i r\~(\the;

                                              6
                                                                    Circulated 02/03/2015 10:53 AM




 worked well with Justice Works, this was because sho was al;Gepting of then I I c;n'i

 her transportation to attend her appointments, to look for work, to apply for Social

 Security disability, and any other service that the team could provide for her. What

Mother was incapable of doing was attaclling with her Children, boncling with tholli.

and playing any parental role in their lives.

        B. Appropriateness, Feasibility, And Extent Of Compliance With

           Permanency Plan.

       There was ample testimony at the lime of the hearing as to Mother's

opportunity to visit with her Children and her failures to do so. In 2012, Motile; hal:

an opportunity to visit the Children three times a week - tWice at tne Agency       ;,lI]                                                                        Circulated 02/03/2015 10:53 AM




 that we should tie cell phones around the Children, so that Mother would enga[jp.

with them.

        There was never any engagement whatsoever betweEn: lVIother '1I,(j                t;1'.~


younger Child, who was placed     In   foster care sllortly ait()r her billh. TllC:re   V,/'.1:3   LI!I\

engagement between the Motiler and the older Child, although the older C/1Jid wa5

not afraid of Mother and would approach her. Early Intervention and Early Head

Start beCame involved with the Children in Mother's home during these visitillions

time periods in an effort to get Mother involved with the Children. These dior:s

failed. All suggestions made to Mother were never implementod. and It was ar:p,H"::I,

that Mother did not understand them.

       The Agency further had a great deal of concern about Mother's ability to

provide safety for the youngest Child, who suffered from a peanut allergy. It W,1$

fundamentally left to the Agency to check all foods, as MotllOr was not :)cjeqU;l[(dy

protecting the Child when visits occurred. When asked at the !leaiing il Moth"r                    WClS


ready for the Children at the present time, she answered "if God toici Iwr to ;ilf,,: till

kids she would." Short of divine intervention, this Court does not believe Mother is

capable of providing for the Children, even after thirty-nine 1ll0nti1S. We should nole;

that Mother last saW both Children in July 2013. However, Moliler only visited ttle

Children sporadically in 2013. having had eleven visits during a six-ancl-a-hali IllOi1ii1

period of time.




                                              8
                                                                      Circulated 02/03/2015 10:53 AM




    C. Extent Of Progress Toward Alleviating The Circumstances Which

        Necessitated Original Placement.

    As we have indicated, Motherhas made little progress towmds allevialing il'('

 conditions that resulted in the placement. While Mother now I1,IS nousing th;'oliqll

 Section 8 and is employed part-time, she continues to not deal WiU1 her omotlol1al

issues. By testimony, Mother indicated that she has not seen her counselor ill ovel a

year since the birth of her third child in May 2013, nor has Sl10 taken any of her

medication since November 2012. Mother's mental health issues continue to be

obvious as she displays persistent, inappropriate giggling al1ci iall~;hing rlilring 1:"18

proceedings, talking out loud and interrupting despite the Courl's warnlllgs. li1 erfect.

Mother has no appreciation that she suffers from any mental health issues.

     D. Appropriateness and Feasibility Of The Current Placement Goal.

       The current placement goal is reunification. Reunification does not appear to

be feasible at this time. Father's rights have previously been terminated while

Mother claimed that she wishes to be reunited with the Childi·en.

       While Mother says she IS ready, we believet!1at Mother's actions

demonstrate otherwise. Mother continues to suffer from this Court's greatesl concell"

- Mother's lack of supervision of the Children. As we have indicated, Mother has

been inconsistent with her visitation with the Children to the extent that the yOI!ngest

Child quite honestly does not know who slle is viSiting. While the oldest Child cads

Mother "mommy," she also calls her [OSler mother t1er . momrrr,' Testilliony-

                                             9
                                                                        Circulated 02/03/2015 10:53 AM




 Indicated that neither Child has a parent-child bond with Mother, wllereas the

 Children have a strong bonding relationship with the foster mother, the preadoillivlo'?

 resource.

      E. Likely Date By Which The Goal Might Be Achieved

        After thirty-nine months, Mother's minimal progress is offset to a great degree

 by the relationship that the Children do not have with her and do have wilh tile foster

 mother. Mother's own witness, the paternal Grandfather, testifiecl ',ilat he did !lot

believe Mottler was in a position at Ihe time of the hea ring to be able to reSLInle

custody without mental health help from tile Agency. Coupled willl thelt, Mot'n'

made a statement during trial tlla! she would Ilot work with anybody, sinGe sh.) 11Oll!

done so much without success, that she did not see the point ill trYllig <1g                                                                       Circulated 02/03/2015 10:53 AM




 realized they had talked about everything there was to talk about it, they Indicated

 that she should come back to see them if slle had any other matters to discuss. We

 simply do not believe Mother that her doctors indicated this t,) her On the 0,:18:'

 Iland, tile Agency deployed reasonable efforts lo achieve tlK: '.10,,:5 without       ,liX8S:,


 by Mother.

       G. Whether The Children Are Safe.

       The Children are safe where they are presently living, For the reasons

discussed above, we do not believe the Children would be safe with Mother

       H. Analysis of Factors,

       Based on all the above factors, especially the feasibilily of rCLlllificaticn ;;l!lG

the likely date of reunification, this Court believes it is appropria'e to Ch,lll~I(" :ile £IDa:

to adoption. Both Children are happy, 11ealthy, loved, and sMe ii' Iheir curreilt

environment, none of which we believe would be the case if tlley were to be returneel

to Mother. It is clear that, after thirty-eight months, Mother i~ incapable oi acilif,,,ing

the goal of reunification and that these Children are entitled to peli1l3ncncy, s;<1I)III\.

and safety in their lives. We do not believe that Molher will be able to get hel!'.elf

together In fact. we note that Mother has had her third chilo removed Iror:1 1'Tr d

child Ilaving been born prior to the first change of goal and termination Order.



II. Petition for Involuntary Termination Of Parental Rights.




                                             11
                                                                    Circulated 02/03/2015 10:53 AM




        CYS argues that Mother's parental rights to the Childrel; Sill)uld be termi18t,;c'

 pursuant to Section 2511, subsections (a)(1) or (a)(5) of the Adoption Act. TIH?se

 subsections provide as follows:

        (a) General rule.--The rights of a parent in regard to a child may be
        terminated after a petition filed on any of the following glounds:

           (1) The parent by conduct continuing for a period of at least six
           months immediately preceding the filing of the petition either has
           evidenced a settled purpose of relinquishing parenlal claim to a
           child or has refused or failed to perform parelltal duties.

           * ••


          (5) The child has been removed from the care olthe pClrent by the
          court or under a voluntary agreement with an agency for a period of
          at least six months, the conditions which led to the removal 01
          placement 01 the child continue to exist, the parent cannot or will
          not remedy those conditions wililin a reasonab Ie pemcl of lime, the
          services or assistance reasonably available to the [Jill"ent ale Ilot
          likely to remedy the conditions which led to the relllo>}" I or
          placement of tile child within a reasollable period of ;illle and
          termination of the parental rights would best serve Ihe needs ancl
          welfare of the child.

23 Pa.C.S. § 2511 (a)(1), (5).

       CYS has the burden of establishing by clear and convincing evidence that

statutory grounds exist to justify the involuntary termination of parental righls   III re

Child M., 681 A.2d 793, 797 (Pa Super. Ct. 1996). The clear nlld cOllvlllci'lg

standard meallS that the evidence Presented by CYS is so "clear, direct WCI'li,iy

and convincing that one can come to clear conviction, without Ilesitancy, of the truth




                                           12
                                                                        Circulated 02/03/2015 10:53 AM




 of the precise facts in issue." Maller of Sylvester. 555 A.2d 12:12. 1203-120!,.i'"

 1989).


          CYS must also present evidence proving that the termination of til" parentai

 rights will serve the Children's needs and welfare. In 1110 Matler or Adoplion 'Jf

Charles E.D.M. 11,708 A.2d 88. 92-93 (Pa 1998). FUI·ther, Section 2511. SlIiJS"ctj,)ll

(b) of the Acloption Act provides:

          (b) Other considerations.--The court in terminating the rights of a
          parent shall give primary consideration to the developmental. physical
          and emotional needs and welfare of the child. The rights of a pElfcnt
          shall not be terminated solely on the basis of environmental factors
          such as inadequate housing. furnishing's, income. c!othi'lg and medic,)1
          care if found to be beyond the contml of the pclrent. With respect to
          any peWion filed pursuant to subsection (a)(1). (6) or (8;, IIle court
          shall not consider any efforts by the parent to remedy tile conditions
          described therein which are first initiated subsequent to tile glvlllg or
          notice of the filing of the petition

23 Pa.C.S. § 2511 (b).

          CYS has proven by clear and convincing evidence that the parental rights of c'

parent should be involuntarily terminated pursuanUo 23Pa. C 8;§25 i 1(a)(5) ,\(ld

(a)( 8)

          The most critical part of the Court's allalysis of the six Illonths Ilnllledlntd;

preceding the riling of the petition. III re O)'S .. 737 A.2d 283, ?8Cl ;Pa Supe; Cl

1999), (citing In re A.P., 692 A.2d 240 (Pa Super Ct. 1997)). However. the Court

'mllst consider the whole history of a given case and not mechanically apply the six-




                                              13
                                                                      Circulated 02/03/2015 10:53 AM




 month statutory provisions. but instead consider the indivrdual crrcumstancesJf

 each case." Id. (citation omitted) FLI rthermore, the Su pe rior COli it has s tat8ci:

        To be legally significant, the [post-abandonmerlt] contact must br, stemi'J ,m.j
        consistent over a period of time, contribute to the psychological health of thr:!
        child, and must demonstrate a serious intent on th8 pil It of the pment to
        recultrvate a parent-child relationship and must also deillonslr'ate "
        willingness and capacity to undertake the parental role TIlf) parent wish'llg lc
        reestablish his parental responsibilrties bears tile burden of proof orl his
        question. lei. (quoting In re Hamilton. 549 A.2d 1291, .~. Wi ·;IOa, Super:.:!
        1988)).



       A § 2511 (a)(5) AnalysiS

       The Agency contends that this Court should involuntarily t8rminate Molher's

parental rights under subsection (a)(5) of Section 2511 of the .i\cloption Act. To

satisfy the statutory provision the Agency must prove by clenr        81lC   corlVincinSi

evidence that several conditions exrst. First. the Children IIlll,',l i1[;Ve beerl r"';'IOVi'U

from parental care by court order or Agency agreement for Cit lei1s1 six rnOliL1S

before tile filing of the petition totenninate parental rights. Second, the       condi:ioil~.

that led to the removal must continue to exist. Third, Mother must 110t lJe able or

willing to remedy those conditions within a reasonable period)f time. Forth. Ii;E

services or assistance reasonably available to the parent must not be I:keiy           (0


remedy the conditions that led to the removal within a reasonilble Deliacl of time.

Fifth, termination of parental might rights must best serve the neecls and wcl:arc of

the child. See III re C.G .. 791 A.2d 430, 435-36 (Pa Super. CL 2002)


                                             14
                                                                      Circulated 02/03/2015 10:53 AM




         In this case, the oldest Child 11as been removed rrolll MOUlds (;,11,' will'l1 sh"

 was eighteen months old and the youngest child since she was one month oid Tlw

 conditions that led to this removal still exist. Mother has taken ollly minor steps to

 reunify and continues to not have tile capacity to care for the girls 8t the prese:lt

 time.

         The conditions are not likely to be remedied within a reasonable period c,f

time. Of great concern is Mother's statement that she would no longer work willi

anybody at the Agency if the Children were to be returned to her and Mother's Litle;

refusal to deal with her mental health issues. There is no indie                                                                   Circulated 02/03/2015 10:53 AM




       B. § 251 1(a)(1)

       Because the Court finds that involuntary terminatioll of parental rights    I~;


appropriate llnder seetioll (a)(5), tlie Court will not undertake an analysis of

termination pursuant to subsection (a)(1).

                              CONCLUSIONS OF LAW

   1. The current placement of the Children continues to be necessary and

       appropriate 42 Pa.C.S. § 6351(f}(1).

   2. Mother has not complied with family service plans. 42 F'a.C.S ~i ij3f;i(!,L).

   3. The circumstances that necessitated the Children's origillal placement

      continue to exist. 42 Pa.C.S. § 6351 (f)(3).

   4. The current placement goal of reunification of the Childlen with tl1e Mother '5

      no longer appropriate and feasible. 42 Pa.C.S. § 6351 (f)(4).

   5. CYS has made reasonable efforts to finalize tile permanency plan til,.!       W[lS ::;


      effect duringthe Children's placement 42 Pa.C.S.§ 53SFI)(51)

   6. The Children safe in their current placement setting. 42 Pa.C.S. § 6351(1)(6).

   7. CYS has proven by clear and cOllvincing evidence that the Children hale

      been removed from the care of the Mother by the COllrt or under a vOlulltary

      agreement with an agency for a per'lod of at least six 11101'1hs, lhe condition"

      that led to the removal or placement the Children continue to eXist, thE' Moll1(~:

      cannot or will not remedy those conditions witllin a reclsonable period of time,

                                           16
                                                                 Circulated 02/03/2015 10:53 AM




      the services or assistance readily available to the parents are not likely to

      remedy the conditions that led to the removal or placement of the Children

      within a reasonable period of time, and termination of parental rights would

      best serve the needs and welfare of the Children. 23 Pa.C.S, § 2511 (a)(5).

   8. Termination of all parental rights of the Mother of the Children would best

      serve their development, physical, and emotional needs and welfare. 23

      Pa,C.S § 2511 (b).


      The following decree and order shall issue,



                                         BY THE COURT:




Date: June 3,2014
                                                HARRYM.NESS, Judge




                                         17